TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00151-CV


                                        S. H., Appellant

                                                v.

             The Texas Department of Family and Protective Services, Appellee




           FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY,
 NO. D-1-FM-11-004887, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING


                                              ORDER

PER CURIAM

               Appellant S.H. filed her notice of appeal on March 4, 2013. The appellate record

was filed on March 14, 2013, making appellant=s brief due April 3, 2013. The clerk’s record filed

on March 14, 2013, did not, however, include the trial court’s findings of fact and conclusions of

law and, for that reason, on April 3, 2013, appellant requested a fifteen-day extension of time to

file a brief. A supplemental clerk’s record including the findings of fact and conclusion of law

was filed with this Court on April 5, 2013.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin.

6.2(a),    available   at    http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion in part and
order counsel to file appellant=s brief no later than April 18, 2013. If the brief is not filed by that

date, counsel may be required to show cause why she should not be held in contempt of court.

               It is ordered on April 8, 2013.

Before Chief Justice Jones, Justices Goodwin and Field